JUSTICE WELCH, specially concurring: While I concur in the result reached by the majority, I cannot agree that the trial court erred in refusing defendant’s tendered involuntary manslaughter instructions. The trial court reasoned that the defendant was not entitled to the instructions because, at trial, he had denied striking Montez Moore. However, I believe that the court’s decision was correct for a different reason. It has been held that a beating resulting in death can be so severe as to negate any possibility that it was performed recklessly, especially where the victim was struck repeatedly with something other than the fists of the assailant. (People v. Brown (1967), 89 Ill. App. 2d 231, 231 N.E.2d 263; People v. Causey (1978), 66 Ill. App. 3d 12, 383 N.E.2d 234.) In such cases, involuntary manslaughter instructions need not be given. The brutal beating of Montez Moore, accomplished in large part with a rod or stick and producing internal and external bruises too numerous for the examining physician to count, must certainly fall into this category. But, instead of recognizing this rule and applying it in this case, the majority, in effect, holds that there is a “child abuse” exception to the rule. This exception is, in my view, neither required by the case law nor justified by logic. Those authorities cited by the majority as examples of facts supporting involuntary manslaughter convictions for the death of a child do not involve attacks as extensive and vicious as that made on Montez Moore. These cases, in which a single act of child abuse (People v. Ryan (1953), 9 Ill. 2d 467, 138 N.E.2d 516 (suffocation); People v. Brechon (1979), 72 Ill. App. 3d 178, 390 N.E.2d 626 (drowning)) or a series of blows administered with fists (People v. Bartell (1944), 386 Ill. 483, 54 N.E.2d 700; People v. Platter (1980), 89 Ill. App. 3d 803, 412 N.E.2d 181; People v. Gresham (1979), 78 Ill. App. 3d 1003, 398 N.E.2d 398 (death caused by single blow to head); People v. York (1978), 57 Ill. App. 3d 243, 373 N.E.2d 90 (defendant repeatedly shoved victim)) led to the death of the child, merely show that a homicide resulting from child abuse can be involuntary manslaughter (People v. Gresham (1979), 78 Ill. App. 3d 1003, 1009, 398 N.E.2d 398, 403). They do not dictate that a jury question is always presented concerning the recklessness of acts of child abuse which result in death, especially where a bludgeon is used to deliver literally countless blows. Moreover, to allow an excessively savage beating of a child to be considered “reckless” when such a beating made on an adult would be intentional as a matter of law defies common sense. The use of an object such as a mop handle on an infant, or small child is far more likely to cause death, and thus be an intentional act, than would the use of the same force upon an adult. For these reasons, I believe that the beating death of any victim, including a child, which is so extensive as to negate any possibility it was inflicted recklessly, is insufficient evidence to support an involuntary manslaughter instruction. Because the death of Montez Moore undoubtedly is of that sort, I disagree with that portion of the majority’s opinion which holds that that instruction is required in this case.